12-145                                                                                    BIA
Lin v. Holder                                                                         Chew, IJ
                                                                                  A089 203 779

                      UNITED STATES COURT OF APPEALS
                          FOR THE SECOND CIRCUIT

                                  SUMMARY ORDER

RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A
SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY
FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN
CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE
EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE NOTATION
“SUMMARY ORDER”). A PARTY CITING A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY
PARTY NOT REPRESENTED BY COUNSEL.

       At a stated term of the United States Court of Appeals for the Second Circuit, held at
the Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New York,
on the 27th day of March, two thousand thirteen.

PRESENT: DENNIS JACOBS,
                 Chief Judge,
           ROBERT A. KATZMANN,
           GERARD E. LYNCH,
                 Circuit Judges.
_______________________________________

XING EN LIN,
          Petitioner,

                v.                                              12-145
                                                                NAC
ERIC H. HOLDER, JR., UNITED STATES
ATTORNEY GENERAL,
           Respondent.
_____________________________________

FOR PETITIONER:                    Michael Brown, New York, New York.

FOR RESPONDENT:                    Stuart F. Delery, Acting Assistant Attorney General;
                                   John S. Hogan, Senior Litigation Counsel; Michael C.
                                   Heyse, Trial Attorney, Office of Immigration
                                   Litigation, United States Department of Justice,
                                   Washington, D.C.
       UPON DUE CONSIDERATION of this petition for review of a Board of

Immigration Appeals (“BIA”) decision, it is hereby ORDERED, ADJUDGED, AND

DECREED that the petition for review is DENIED.

       Xing En Lin, a native and citizen of the People’s Republic of China, seeks review

of a December 30, 2011, decision of the BIA affirming a January 14, 2010, decision of

Immigration Judge (“IJ”) George T. Chew, which pretermitted his application for asylum

and denied his application for withholding of removal and relief under the Convention

Against Torture (“CAT”). In re Xing En Lin, No. A089 203 779 (B.I.A. Dec. 30, 2011),

aff’g, No. A089 203 779 (Immig. Ct. N.Y. City Jan. 14, 2010). We assume the parties’

familiarity with the underlying facts and procedural history in this case.

       “When the BIA issues an opinion, the opinion becomes the basis for judicial

review of the decision of which the alien is complaining.” Yan Chen v. Gonzales, 417

F.3d 268, 271 (2d Cir. 2005) (citations omitted) (internal quotation marks omitted).

Where, as here, “the BIA adopts the decision of the IJ and merely supplements the IJ’s

decision . . . we review the decision of the IJ as supplemented by the BIA.” Id. “The

substantial evidence standard of review applies, and we uphold the IJ’s factual findings if

they are supported by reasonable, substantial and probative evidence in the record.”

Yanqin Weng v. Holder, 562 F.3d 510, 513 (2d Cir. 2009) (citations omitted) (internal

quotation marks omitted).

       The amendments made to the Immigration and Nationality Act by the REAL ID

Act of 2005, govern Lin’s application. 8 U.S.C. §§ 1158(b)(1)(B)(iii); 1231(b)(3)(C).

                                              2
Under these amendments, the fact-finder may consider the totality of the circumstances

and base a credibility finding on the applicant’s “demeanor, candor, or responsiveness,”

the plausibility of her account, and inconsistencies in her statements, without regard to

whether they go “to the heart of the applicant’s claim.” See id. § 1158(b)(1)(B)(iii); Xiu

Xia Lin v. Mukasey, 534 F.3d 162, 167 (2d Cir. 2008). We “defer . . . to an IJ’s

credibility determination unless, from the totality of the circumstances, it is plain that no

reasonable fact-finder could make such [a] . . . ruling.” Xiu Xia Lin, 534 F.3d at 167.

       The IJ’s adverse credibility determination is supported by substantial evidence.

The IJ reasonably based his credibility finding on: (1) Lin’s omission from his asylum

application of any mention of the bribes that he testified that his parents paid to Chinese

officials to secure his release following his two arrests; and (2) omissions in the letter

from Lin’s father of any mention of the bribes he allegedly paid or of the visit by Chinese

officials to his home that Lin testified occurred after he had fled to the United States. See

8 U.S.C. §§ 1158(b)(1)(B)(iii), 1231(b)(3)(C); Xiu Xia Lin, 534 F.3d at 167 (noting that

where the totality of the circumstances establishes that an applicant is not credible, “an IJ

may rely on any inconsistency or omission or omission in making an adverse credibility

determination”) (emphasis retained). The IJ was not required to credit Lin’s explanations

for these omissions. See Majidi v. Gonzales, 430 F.3d 77, 80-81 (2d Cir. 2005) (“A

petitioner must do more than offer a plausible explanation for his inconsistent statements

to secure relief; he must demonstrate that a reasonable fact-finder would be compelled to

credit his testimony.”) (emphasis retained) (citations omitted) (internal quotation marks

omitted).

                                              3
       Given the inconsistency between Lin’s testimony and the information contained in

his statement and in his father’s letter, the agency’s adverse credibility determination was

reasonable, based on the totality of the circumstances See 8 U.S.C. § 1158(b)(1)(B)(iii);

Xiu Xia Lin, 534 F.3d at 167. The adverse credibility determination, therefore, precludes

Lin’s success on the withholding of removal claim. See Paul v. Gonzales, 444 F.3d 148,

156 (2d Cir. 2006).

       For the foregoing reasons, the petition for review is DENIED. The pending

motion for a stay of removal in this petition is DISMISSED as moot.

                                          FOR THE COURT:
                                          Catherine O’Hagan Wolfe, Clerk




                                             4